Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 01/13/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE Umar Cheema’ s approval, authorization for this examiner’s amendment was given in a telephone interview with Chang Lim (Reg. No. 63106) on 05/18/2021.

The application has been amended as follows:
1. 	(Currently Amended) A computer-implemented method for registering a producer system with a load balancer system, wherein the computer-implemented method is performed by a first producer system of a plurality of producer systems configured to provide computing resources to one or more of a plurality of consumer systems and comprises 

selecting a first load balancer system from a plurality of load balancer systems, wherein the plurality of load balancer systems are configured to distribute incoming resource requests from the plurality of consumer systems across the plurality of producer systems;
initiating a connection with the first load balancer system to register the first producer system with the first load balancer system;
receiving a connection response from the first load balancer system, the connection response comprising at least one of (i) an indication that the first producer 
generating current state information associated with the first producer system, the current state information including at least a number of resource requests currently being processed by the first producer system; and 
based at least on the connection response received from the first load balancer system, 
configuring, with the current state information associated with the first producer system, at least one of: 
the first load balancer system, or 
a second load balancer system of the plurality of load balancer systems, 
to distribute, based at least on the number of resource requests included in the current state information associated with the first producer system, at least some of the incoming resource requests from the plurality of consumer systems to the first producer system.
(Previously Presented) The computer-implemented method of claim 1, further comprising: 
determining that the connection response comprises the indication that the first producer system has been registered with the first load balancer system; and 
configuring the first load balancer system with the current state information associated with the first producer system.
(Previously Presented) The computer-implemented method of claim 1, further comprising: 
determining that the connection response comprises the indication that the first producer system has not been registered with the first load balancer system; and
initiating a connection with the second load balancer system.
(Previously Presented) The computer-implemented method of claim 1, further comprising configuring the second load balancer system with the current state information associated with the first producer system in response to receiving a connection response from the second load balancer system that comprises an indication that the first producer system has been registered with the second load balancer system.
(Previously Presented) The computer-implemented method of claim 1, wherein the connection response received from the first load balancer system comprises an identity of the second load balancer system.
(Previously Presented) The computer-implemented method of claim 1, further comprising selecting the second load balancer system from the plurality of load balancer systems based at least on one of a random selection method, a round-robin selection method, or a least-recently-used selection method.
(Previously Presented) The computer-implemented method of claim 1, wherein the connection response comprises the indication that the first producer system has not been registered with the first load balancer system without identifying another one of the plurality of load balancer systems.
(Previously Presented) The computer-implemented method of claim 1, further comprising updating a producer repository to indicate that the first producer system has been registered with the first load balancer system.
(Previously Presented) A system for registering a producer system with a load balancer system, the system comprising:
a first load balancer system of a plurality of leasing agents, the first load balancer system comprising one or more processors configured to distribute incoming resource requests from a plurality of consumer systems across a plurality of producer systems configured to provide computing resources to one or more of the plurality of consumer systems; and
a first producer system of the plurality of producer systems comprising computer hardware, the first producer system configured to at least: 
select a first load balancer system from a plurality of load balancer systems, wherein the plurality of load balancer systems are configured to distribute resource requests from the plurality of consumer systems across the plurality of producer systems;
initiate a connection with the first load balancer system;
receive a connection response from the first load balancer system; 
generate current state information associated with the first producer system, the current state information including at least a number of resource requests currently being processed by the first producer system; and
based at least on the connection response received from the first load balancer system, 
configure, with the current state information associated with the first producer system, at least one of: 
the first load balancer system, or 
a second load balancer system of the plurality of load balancer systems, 
to distribute, based at least on the number of resource requests included in the current state information associated with the first producer system, at least some of the incoming resource requests from the plurality of consumer systems to the first producer system.
(Original) The system of claim 9, wherein the first producer system is further configured to initiate a connection with a different one of the plurality of load balancer systems until a connection response comprising an indication that the first producer system has been registered with a load balancer system is received.
(Previously Presented) The system of claim 9, wherein the first producer system is further configured to at least: 
attempt to connect with a threshold number of the plurality of load balancer systems without receiving a connection response comprising an indication that the first producer system has been registered, and 
output an alert indicating that the first producer system has failed to register with a load balancer system.
(Original) The system of claim 9, wherein the connection response comprises an encryption key associated with the first load balancer system.
(Original) The system of claim 9, wherein the first producer system is further configured to configure the first load balancer system with the current state information associated with the first producer system in response to a request from the first load balancer system.
(Previously Presented) The system of claim 9, further comprising a first consumer system of the plurality of consumer systems, wherein the first consumer system is configured to send a resource request to the first load balancer system, and wherein the first load balancer system is configured to provide, based at least on the current state information associated with the first producer system, an identity of the first producer system to the first consumer system in response to the resource request.
(Previously Presented) The system of claim 9, wherein the first producer system is further configured to at least:
detect a threshold change in a state associated with the first producer system; and
configure the first load balancer system with the current state information associated with the first producer system in response to detecting the threshold change.
(Currently Amended) A non-transitory computer-readable storage medium 
select a first load balancer system from a plurality of load balancer systems, wherein the plurality of load balancer systems are configured to distribute incoming resource requests from a plurality of consumer systems across a plurality of producer systems configured to provide computing resources to one or more of the plurality of consumer systems;
initiate a connection with the first load balancer system;
receive a connection response from the first load balancer system; 
generate current state information associated with a first producer system, the current state information including at least a number of resource requests currently being processed by the first producer system; and
based at least on the connection response received from the first load balancer system, 
configure, with the current state information associated with the first producer system, at least one of: 

a second load balancer system of the plurality of load balancer systems, 
to distribute, based at least on the number of resource requests included in the current state information associated with the first producer system, at least some of the incoming resource requests from the plurality of consumer systems to the first producer system.
(Currently Amended) The non-transitory computer-readable storage medium 
(Currently Amended) The non-transitory computer-readable storage medium 
(Currently Amended) The non-transitory computer-readable storage medium 
(Currently Amended) The non-transitory computer-readable storage medium 


Reasons for Allowance
Claims 1, 12 and 19 are allowable, since the closest arts, Levy-Abegnoli et al. (hereinafter referred to Levy) (U. S. Pub. No. 2002/0040402A1), Kane (U. S. Pub. No. 2002/0156702A1), and Delima et al. (hereinafter referred to as Delima) (U. S. Pub. No. 2013/0219028A1) fail to teach the method of , the system of or non-transitory physical computer storage storing instructions executed to cause the processors to implement the functions of selecting a first load balancer system wherein the load balancer systems are configure to distribute incoming resource requests from the consumer systems; initiating a connection with the first load balancer system to register the first producer system with the first load balancer system; receiving a connection response from the first load balancer system, the response comprising at least one of (i) an indication that the first producer system has been registered with the first load balancer, or (ii) an indication that the first producer system has not been registered with the first load 
The novelty of claimed invention is based on that registering producer system with load balancer system, generating state information associated with the producer system and state information includes resource requests being processed by the producer system, and configuring the load balancer system to distribute the number of resource requests included in the state information.
Levy, Kane and Delima only teach a system and method for implementing a clustered load balancer; a system and method for producing, publishing, distributing, managing and interacting with content items over one or more platforms; and a method and apparatus for facilitating load balancing in a server farm.
The closest arts and further searched arts alone or in combination, cannot teach registering producer system with load balancer system, generating state information associated with the producer system and state information includes resource requests being processed by the producer system, and configuring the load balancer system to distribute the number of resource requests included in the state information
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Sato et al. ( U.S. Pub. No. 2012/0303725A1) teaches message distribution system and message distribution method. Vesper et al. (U. S. Pub. No. 2011/0153351A1) teaches collaborative medical imaging web application. Denker et al.  (U. S. Pub. No. 2009/0164635A1) teaches systems and methods for providing resource allocation in a networked environment.
Dependent claims 2-8, 10-15 and 17-20 depend on now allowed independent claims 1, 9 and 16, and are therefore allowed.


Drawings
The drawings were received on October 30, 2020. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /

05/18/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454